Williams and Gonzalez, JJ.,
dissent in a memorandum by Williams, J., as follows: I would affirm the order of the Appellate Term.
The contention of the Pet Pantry defendants, that defendant Staley, their chief operating officer, was not acting within the scope of his employment when, as plaintiff alleges, he unlawfully locked plaintiff out of the apartment that he rented to plaintiff and then destroyed plaintiffs personal property, is not sufficiently supported to warrant a grant of summary judgment. Indeed, the evidence arguably shows that Staley utilized the apartment in question as a company apartment, i.e., to house Pet Pantry employees so as to place them more readily at their employer’s disposal, and that Staley’s alleged wrongful conduct was precipitated by plaintiffs termination as a Pet Pantry employee shortly after he notified Pet Pantry that he would seek medical coverage for the on-the-job back injury he sustained. Consequently, issues of fact are raised as to whether the complained-of acts attributed to Staley were performed to further the interests of the Pet Pantry defendants and within the scope of Staley’s employment (see Riviello v Waldron, 47 NY2d 297, 302-303 [1979]). [See 2002 NY Slip Op 50133 (U).]